Citation Nr: 0813017	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  96-50 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.K. 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1977 and from November 1990 to August 1991. 
He served in the Southwest Asia (SWA) Theater of operations 
with the Alabama National Guard from January 14 to July 30, 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is the veteran's file.

In July 2004 and August 2006, the Board remanded the case for 
additional development.

For reasons discussed below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder, and VA has diagnosed post-traumatic stress 
disorder in associated with the veteran's alleged in-service 
stressors.  The unresolved issue is credible supporting 
evidence that the claimed in-service stressors occurred.



The veteran maintains that on February 25, 1991, he witnessed 
the Scud missile attack on the barracks at Dhahran/Al Khobar, 
Saudi Arabia, which killed 28 U.S. soldiers and wounded 90 
others. At the time of the attack, he was with the 946th 
Supply Company (also known as the 946th QM Company), which 
was assigned temporarily to Al Dammam, near Dhahran, to 
unload and stage equipment for the 475th QM Group.

In July 2004, the Board remanded this case in order to obtain 
supporting evidence of the in-service stressor.  In August 
2004, the Department of Defense (DOD) reported that in 1991 
the 946th QM Company was located at Logistics Base Bravo and 
King Khalid Military City, far from Dhahran, but was unable 
to trace the movement of individual service members. 

The Alabama National Guard was similarly unable to provide 
further specific information concerning the veteran's 
movements in SWA.  However, records were obtained that showed 
that showed that the veteran's unit, the 946th Supply Company 
(Heavy Material) of Reform, Alabama, of the Alabama National 
Guard was mobilized in support of the U.S. Army as the 946th 
Supply Company [also referred to as the 946th QM Company] at 
Fort Benning, Georgia, and then deployed to SWA.  

In August 2006, the Board remanded the claim in order to 
identify the parent unit of the 946th QM Company to which the 
veteran was assigned.  As a result of the remand, the 736th 
Supply and Services Battalion was identified as the parent 
unit of the 946th QM Company during the relevant time frame.  
Although the agency of original jurisdiction requested 
further development directed by the Board in its remand, the 
information provided by the U.S. Army and Joint Services 
Records Research Center was not responsive to the Board's 
inquiry.  

In view of this omission, further development of the evidence 
is necessary prior to further appellate consideration of the 
merits of this claim. Accordingly, the case is REMANDED for 
the following action:

1. Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
unit history or Lessons 
Learned/Operating Reports (LL/OR) of 
the 736th Supply and Services Battalion, 
226th Area Support Group, 22nd Support 
Command, for the period from January to 
February 1991, including any 
information on whether elements of the 
946th Supply Company were temporarily 
assigned to Dhahran/Al Khobar around 
February 25, 1991.  

2. After the above development is 
completed, adjudicated the claim of 
service connection for post-traumatic 
stress disorder.  If the decision 
remains adverse to the veteran, furnish 
him a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

